Wilcox, J.
The trustee cannot be charged for the amount which he holds belonging to the wife of the principal debtor, or which he owes her. That is a chose in action, not reduced to possession. Wheeler v. Morse and Tr., 13 N. H. 478 ; where the precise point was decided. Marston v. Carter, 12 N. H. 159.
Nor can he be charged on account of the rights assigned to Henry F. Wendell in trust for the wife of the principal defendant. They are assigned for her separate use, and are, moreover, mere choses in action, that have never been reduced by the defendant to possession.
Nor can he be charged because the principal debtor had claims against third persons, and liens upon their funds in the trustee’s hands. The trustee in such ease has no effects of the principal debtor, and is not in law accountable to him. His claim upon the fund is wholly contingent upon the failure of the indebted party to pay the debt *227from other means, and in a more direct manner. It is one which such party can defeat, and which the defendant cannot transfer without also transferring the debt to which it is incident.
The effect of sustaining this attachment would be to appropriate the property of "Wendell’s debtors to pay his debts, without making them parties to any proceedings instituted for that object. They should be summoned as trustees, if such a purpose is entertained. If "Wendell has a claim against them for his alleged services and disbursements, the amount does not appear, nor can it be settled in a suit in which they are not parties.
' The trustee has money of Mary "W. Drown in hand, and the principal debtor has her power-of-attorney to receive it; but that does not authorize a creditor of his to seize it. The defendant is by the power made a mere servant, to receive and convey the money to her. "What was said of his lien in the other cases, is applicable to this. The sum for which he holds it is not and cannot, by this suit, be determined, and her money cannot be taken to pay his debts.
The trustee must, therefore, be discharged.